295 F.2d 502
Silvestro LOCONTE, Plaintiff-Appellant,v.Thomas M. PEDERSON, District Director of the Immigration andNaturalization Service for the State of Ohio,Defendant-Appellee.
No. 14463.
United States Court of Appeals Sixth Circuit.
Oct. 30, 1961.

R. Douglas Carter, Dayton, Ohio (Zarka, Karas & Carter, Dayton, Ohio, on the brief), for plaintiff-appellant.
Arnold Morelli, Asst. U.S. Atty., Cincinnati, Ohio (Hugh K. Martin, U.S. Atty., Columbus, Ohio, Thomas Stueve, First Asst. U.S. Atty., and Joseph Lichtenbaum, Asst. U.S. Atty., Cincinnati, Ohio, on the brief), for defendant-appellee.
Before MARTIN, MAGRUDER and CECIL, Circuit Judges.
PER CURIAM.


1
Cylvestro Loconte, a citizen of Italy, 'jumped ship' at Norfolk, Virginia, in early 1956, while employed as a merchant seaman on the S. S. Guila.  He remained in the United States until he was apprehended in December of 1959.


2
At a hearing afforded him before a Special Inquiry Officer at Cincinnati, Ohio, he sought to depart this country voluntarily rather than to be deported.  His reason for seeking voluntary departure was stated to be his desire to enter the United States again at a later time.  The Special Inquiry Officer denied the request and entered an order to such effect which was affirmed by the Board of Immigration Appeals.


3
Appellant Loconte then brought the matter by appeal to the United States District Court for the Southern District of Ohio, at Dayton.  The District Judge upheld the rulings of the administrative agency.


4
By appropriate findings of fact, supported by substantial evidence, and upon correct conclusions of law, the United States District Judge decided that the Immigration and Naturalization Service had not acted arbitrarily or capriciously, nor had it abused its discretion, in denying the plaintiff-appellant's application for voluntary departure.  Accordingly, it was decreed that appellant be deported from the United States in the manner provided by law.


5
Upon facts appearing of record and for the reasons stated in the findings of fact and conclusions of law entered by the District Court, its judgment and decree is hereby affirmed.